And DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
The application has been amended as follows: please cancel the claims 1-10 and 14-20 in the amendment filed 2/22/2019 as follows: 

1. (Cancelled)  
2. (Cancelled)
3.    (Cancelled)
4.    (Cancelled)
5.    (Cancelled) 
6.    (Cancelled) 
7.    (Cancelled) 
8.    (Cancelled) 
9.    (Cancelled) 
10.    (Cancelled)  
14. - 20. (Cancelled)


Reasons for Allowance
The claims 11-13 filed 2/22/2019 are allowed for the reasons set forth below. 

The Patent Board Decision rendered 4/2/2021 stated that the prior art references of record do not anticipate or suggest the claim limitation of “an EndOfBlending flag, the EndOfBlending flag configured to be selectively set by the first display control unit to indicate completion of the first composed image” set forth in the base claim 11. The dependent claims 12 and 13 are dependent upon the base claim 11 and are allowed for the same reasons as the base claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613